Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 4, 2019

                                        No. 04-17-00035-CV

                               Robert MEDINA and Christina Medina,
                                          Appellants

                                                 v.

                                       Timothy K. BOWERS,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-11752
                            Honorable Michael E. Mery, Judge Presiding

                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice


       Appellee has filed two motions in this court – a “Motion for Leave to File Motion for En
Banc Reconsideration of Appellee” and “Motion for En Banc Reconsideration of Appellee.”
After consideration, we GRANT appellee’s motion for leave. We further DENY appellee’s
motion for en banc reconsideration.

           It is so ORDERED on March 4, 2019.
                                                 PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court